AO 440 (Rev. 06/12) Summons in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                                     for the
                                                               Western District
                                                              __________        of Pennsylvania
                                                                          District of __________

 William McGhee and Crystal Kerin, individually and                                      )
       on behalf of all others similarly situated,                                       )
                                                                                         )
                                                                                         )
                                 Plaintiff(s)                                            )
                                                                                         )
                                      v.                                                           Civil Action No.             2:19-cv-1470
                                                                                         )
                          TOMS King, LLC                                                 )
                                                                                         )
                                                                                         )
                                                                                         )
                               Defendant(s)                                              )

                                                              SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TOMS King, LLC
                                                c/o Illinois Corporation Service C
                                                801 Adlai Stevenson Drive
                                                Springfield, IL 62703




           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jason Conway, Esq.
                                                Conway Legal, LLC
                                                1700 Market Street, Suite 1005
                                                Philadelphia, PA 19103



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                                            &/(5.2)&2857
                                                                                                        CLERK  OF COURT


Date:        11/12/2019
    11/14/2019                                                                                                   Carina  E. Loushe
                                                                                                                    Signature of Clerk or Deputy Clerk
     'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.         2:19-cv-1470

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
